NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0377n.06

                                         No. 13-6612

                         UNITED STATES COURT OF APPEALS                                FILED
                              FOR THE SIXTH CIRCUIT                             May 20, 2014
                                                                            DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE WESTERN DISTRICT OF
DONALD WESLEY,                                        )   TENNESSEE
                                                      )
       Defendant-Appellant.                           )


                                                                                   
       BEFORE: ROGERS and COOK, Circuit Judges; MURPHY, District Judge.


       PER CURIAM. Donald Wesley, a federal prisoner, appeals through counsel the 100-

month sentence imposed following his guilty plea to a charge of being a felon in possession of a

firearm.

       In the presentence report, Wesley’s guidelines sentencing range was calculated at 100 to

120 months. Wesley filed a request for a downward variance. At the sentencing hearing,

defense counsel argued that the death of Wesley’s father, when Wesley was a teenager,

explained why Wesley had drifted into criminal activity.      He argued that the firearm was

discovered during a traffic stop of a car in which Wesley was a passenger, and not during the

commission of another crime. Wesley also spoke, and argued that he had reformed since his

prior criminal history when he was young. The district court rejected the request for a downward



 The Honorable Stephen J. Murphy, III, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 13-6612
United States v. Wesley

variance and sentenced Wesley at the bottom of the guidelines range. On appeal, Wesley argues

that the district court failed to address the relevant sentencing factors.

       A failure to address the sentencing factors can be both a substantive and procedural error.

United States v. Conatser, 514 F.3d 508, 519-20 (6th Cir. 2008). We review the sentence for

reasonableness under an abuse-of-discretion standard. United States v. Jeter, 721 F.3d 746, 756

(6th Cir. 2013). A within-range sentence is accorded a rebuttable presumption of substantive

reasonableness. United States v. Brown, 579 F.3d 672, 677 (6th Cir. 2009).

       The transcript of the sentencing hearing shows that the district court was not persuaded

that Wesley had reformed since his criminal history when he was young and that he was only

involved in a traffic stop that led to the discovery of the firearm. The record showed that Wesley

was stopped in relation to an investigation of a gang shooting, and that Wesley had an

outstanding warrant for a charge of selling cocaine within 1000 feet of a school. The district

court discussed the serious nature of the offense, Wesley’s history, and the need for the sentence

to promote respect for the law, provide just punishment, act as a deterrent, protect the public, and

provide needed training and treatment. While the district court did not specifically mention the

death of Wesley’s father, a sentencing court is not required to address explicitly every argument

in every case. See United States v. Gale, 468 F.3d 929, 940 (6th Cir. 2006).

       Therefore, no abuse of discretion is apparent that would rebut the presumed

reasonableness of this sentence at the bottom of the guidelines range. The district court’s

judgment is affirmed.




                                                 -2-